DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 & 05/28/2020 is/are being considered by the examiner.

Claim Objections
Claim 8-10 is/are objected to because of the following informalities:  
Claim 8 recites “a Nth check code”, it should be “an [[a]] Nth check code”
Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng, US9703627, hereinafter Weng, in view of Sebaa, US5,925,144, hereinafter Sebaa.

As per claim 1, Weng teaches An encoder built-in self-test (BIST) circuit (2:16, an error correction code unit) applied in a flash memory controller (2:16, a flash memory device code unit), comprising:
a control circuit (Fig.2, the self-test circuit 220); and 
an encoder (Fig.2, Encoder 210);
wherein, without accessing any flash memory, 
the control circuit generates input data to the encoder, and 
(Fig.5, 500, Generate input data; 2:19-22, The self-test circuit is coupled to the encoder, and arranged for generating the input data to the encoder)
the encoder encodes the input data to generate a check code to the control circuit, (Fig.5, 502, “Encode the input data to generate a corresponding error correction code”. 2:19-25, The self-test circuit is coupled to the encoder, and arranged for generating the input data to the encoder, receiving the error correction code from the encoder, and utilizing the input data and the error correction code to simulate to read a page of a flash memory of the flash memory device to generate soft information. 
EXAMINER notes, “utilizing the input data and the error correction code to simulate to read a page of a flash memory” corresponding to “without accessing any flash memory”)

EXCEPT
wherein the check code is arranged to determine whether functions of the encoder fail or not.
Sebaa teaches
wherein the check code is arranged to determine whether functions of the encoder fail or not. (Fig.5, 201,202, 204, 206 and 207.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Weng to incorporate the teaching of arranging the check code to determine whether functions of the encoder fail or not from Sebaa in order to provide a low-cost and efficient testing method. (Weng, 2:1-2).

As per claim 12, Weng teaches An encoder built-in self-test (BIST) method applied in a flash memory controller (2:16, a flash memory device code unit), comprising:
without accessing any flash memory: 
generating input data to an encoder; (Fig.5, 500, Generate input data; 2:19-22, The self-test circuit is coupled to the encoder, and arranged for generating the input data to the encoder)
utilizing the encoder to encode the input data to generate a check code; and (Fig.5, 502, “Encode the input data to generate a corresponding error correction code”. 2:19-25, The self-test circuit is coupled to the encoder, and arranged for generating the input data to the encoder, receiving the error correction code from the encoder, and utilizing the input data and the error correction code to simulate to read a page of a flash memory of the flash memory device to generate soft information.
EXAMINER notes, “utilizing the input data and the error correction code to simulate to read a page of a flash memory” corresponding to “without accessing any flash memory”)

EXCEPT
determining whether functions of the encoder fail or not according to the check code.
Sebaa teaches
determining whether functions of the encoder fail or not according to the check code. (Fig.5, 201,202, 204, 206 and 207.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Weng to incorporate the teaching of arranging the check code to determine whether functions of the encoder fail or not from Sebaa in order to provide a low-cost and efficient testing method. (Weng, 2:1-2).

As per claim 2, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 1, Weng further teaches wherein the control circuit is activated to generate the input data to the encoder after receiving a self-test enable signal from outside of the flash memory controller. (Fig.2, fb_strt; 5:32, the self-test start signal fb_strt)

As per claim 13, Weng-Sebaa teaches The encoder BIST method as applied in claim 12, Weng further teaches wherein the step of generating the input data to the encoder comprises: 
activating a control circuit to generate the input data to the encoder after receiving a self-test enable signal from outside of the flash memory controller. 
(Fig.2, fb_strt; 5:32, the self-test start signal fb_strt)

As per claim 5, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 1, Weng further teaches wherein the control circuit determines whether the check code or seed data generated by compressing the check code matches predetermined data, to determine whether the functions of the encoder fail or not. (6:60-63, the decoder 244 will perform a soft decoding operation (e.g., the low density parity check (LDPC) decoding) on the data, to test whether the data can be successfully decoded; 7:16-26, Based on engineer's setting,......a section decoding failure count fb_fail_cnt, for the engineer's reference.)

As per claim 16, Weng-Sebaa teaches The encoder BIST method as applied in claim 12, Weng further teaches wherein the step of determining whether the functions of the encoder fail or not according to the check code comprises:
determining whether the check code or seed data generated by determine whether the functions of the encoder fail or not. (6:60-63, the decoder 244 will perform a soft decoding operation (e.g., the low density parity check (LDPC) decoding) on the data, to test whether the data can be successfully decoded; 7:16-26, Based on engineer's setting,......a section decoding failure count fb_fail_cnt, for the engineer's reference.)

As per claim 7, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 1, Weng further teaches wherein the operation of determining whether the functions of the encoder fail or not does not involve any decoding operation.
(7:3-16, the self-test circuit 220 repeats the aforementioned operations, and simulates the data read operation to generate soft information of a plurality of different pages......)

As per claim 18, Weng-Sebaa teaches The encoder BIST method as applied in claim 12, Weng further teaches wherein the operation of determining whether the functions of the encoder fail or not does not involve any decoding operation. 
(7:3-16, the self-test circuit 220 repeats the aforementioned operations, and simulates the data read operation to generate soft information of a plurality of different pages......)

As per claim 8, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 1, Weng further teaches wherein the control circuit and the encoder perform multiple loop operations, and each of the loop operations comprises:
(7:3-16, the self-test circuit 220 repeats the aforementioned operations, and simulates the data read operation to generate soft information of a plurality of different pages......)
(a) utilizing the control circuit to generate Kth input data (6:11-37, the first seed data) to the encoder, wherein K is an integer; and
 (b) utilizing the encoder to encode the Kth input data to generate a Kth check code (6:22, a corresponding ECC; 5:45, a corresponding error correction code)  to the control circuit for generating (K+1)th input data (6:21, the second set of random data);
wherein a Nth check code generated by the encoder is arranged to determine whether the functions of the encoder fail or not, wherein N is a predetermined value. (6:11-37)

As per claim 19, Weng-Sebaa teaches The encoder BIST method as applied in claim 12, Weng further teaches wherein the operation of generating the input data is performed by a control circuit, the control circuit and the encoder perform multiple loop operations, and each of the loop operations comprises:
(7:3-16, the self-test circuit 220 repeats the aforementioned operations, and simulates the data read operation to generate soft information of a plurality of different pages......)
(a) utilizing the control circuit to generate a Kth input data (6:11-37, the first seed data) to the encoder, wherein K is an integer; and 
(b) utilizing the encoder to encode the Kth input data to generate a Kth check code (6:22, a corresponding ECC; 5:45, a corresponding error correction code) to the control circuit for generating (K+1)th input data; (6:21, the second set of random data)
wherein an Nth check code generated by the encoder is arranged to determine whether the functions of the encoder fail or not, wherein N is a predetermined value. (6:11-37)

As per claim 9, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 8, Weng further teaches wherein the control circuit comprises:
a random data generation circuit, arranged to generate the (K+1)th input data to the encoder; and (Fig.2, Random data generator 222; Fig. 4, a scrambler (SCR) 410)

a seed data generation circuit, coupled to the random data generation circuit, arranged to generate seed data to the random data generation circuit according to a (K+1)th  check code, to allow the random data generation circuit to generate (k+2)th input data. (5:15-16, the random data generator 222 includes a scrambler (SCR) 410 and a seed storage unit 420; 5:32-35, the control signal finite state machine 228 will generate a first seed data to the seed storage unit 420 of the random data generator 222.)

As per claim 20, Weng-Sebaa teaches The encoder BIST method as applied in claim 19, Weng further teaches wherein each of the loop operations further comprises:
generating seed data to the control circuit according to the Kth check code, to allow the control circuit to generate (K+1)th  input data. (5:32-35, the control signal finite state machine 228 will generate a first seed data to the seed storage unit 420 of the random data generator 222.)

As per claim 10, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 9, Sebaa further teaches wherein the seed data generation circuit performs a cyclic redundancy check (CRC) operation on the Kth check code to generate the seed data. (9:16-18)

As per claim 11, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 9, Weng further teaches wherein the control circuit
a multiplexer, arranged to selectively transmit predetermined input data or the (K+1)th input data generated by the random data generation circuit to the encoder,  (Fig.2, 230 a multiplexer)
wherein the predetermined input data is first data generated by the control circuit to the encoder. (6:12-13, the control signal finite machine 228 generates the first seed data.)

Claim(s) 3-4,6, 14-15, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Weng, US9,703,627, hereinafter Weng, in view of Sebaa, US5,925,144, hereinafter Sebaa, in further view of Pagani,US2017/0082684, hereinafter Pagani.

As per claim 3, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 2, Weng further teaches wherein the self-test enable signal is inputted (5:32, When the self-test circuit 220 receives the self-test start signal fb_strt…)
Weng-Sebaa does not explicitly teaches
the self-test enable signal is inputted from a pad or a pin
Pagani teaches
the self-test enable signal is inputted from a pad or a pin ([0005], [0008])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Weng-Sebaa to incorporate the teaching of input the self-test enable signal from a pad or a pin from Pagani in order to provide a low-cost and efficient testing method. (Weng, 2:1-2).

As per claim 14, Weng-Sebaa teaches The encoder BIST method as applied in claim 13, Weng further teaches wherein the self-test enable signal is inputted (5:32, When the self-test circuit 220 receives the self-test start signal fb_strt…)
Weng-Sebaa does not explicitly teaches
the self-test enable signal is inputted from a pad or a pin
Pagani teaches
the self-test enable signal is inputted from a pad or a pin ([0005], [0008])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Weng-Sebaa to incorporate the teaching of input the self-test enable signal from a pad or a pin from Pagani in order to provide a low-cost and efficient testing method. (Weng, 2:1-2).

As per claim 4, Weng-Sebaa-Pagani teaches The encoder BIST circuit as applied in claim 3, Pagani further teaches wherein the self-test enable signal is inputted during a chip probe (CP) phase within a wafer level test, or inputted during a final test (FT) phase within a package level test. ([0005], [0008])

As per claim 15, Weng-Sebaa-Pagani teaches The encoder BIST method as applied in claim 14, Pagani further teaches wherein the self-test enable signal is inputted during a chip probe (CP) phase within a wafer level test, or inputted during a final test (FT) phase within a package level test. ([0005], [0008])

As per claim 6, Weng-Sebaa teaches The encoder BIST circuit as applied in claim 1, Weng further teaches wherein the control circuit transmits the check code or seed data generated by compressing the check code to another device allow said other device to determine data, to determine whether the functions of the encoder fail or not.
(2:25-28, The decoder("another device") is coupled to the self-test circuit, and arranged for receiving the soft information and decoding the soft information to generate a decoding result.
6:60-63, the decoder 244 will perform a soft decoding operation (e.g., the low density parity check (LDPC) decoding) on the data, to test whether the data can be successfully decoded.)

Pagani further teaches
wherein the control circuit transmits …… through a pad or a pin ([0005], [0008])

As per claim 17, Weng-Sebaa teaches The encoder BIST method as applied in claim 12, Weng further teaches wherein the step of determining whether the functions of the encoder fail or not according to the check code comprises:
transmitting the check code or seed data generated by compressing the check code to another device encoder fail or not. (2:25-28, The decoder("another device") is coupled to the self-test circuit, and arranged for receiving the soft information and decoding the soft information to generate a decoding result.
6:60-63, the decoder 244 will perform a soft decoding operation (e.g., the low density parity check (LDPC) decoding) on the data, to test whether the data can be successfully decoded.)

Pagani further teaches
transmitting …… through a pad or a pin ([0005], [0008])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al., US 2009/0249148, discloses an improved systems and methods deliberately inject errors into memory storage areas of memory devices to test the operation of the ECC encoder/ decoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                   /RONG TANG/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111